Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tony L. Moore appeals the district court’s order accepting the recommenda*237tion of the magistrate judge and denying relief on his 42 U.S.C. § 1988 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Moore’s motion to appoint counsel and affirm for the reasons stated by the district court. Moore v. Padula, No. 5:11—cv-01033-TMC, 2014 WL 25463 (D.S.C. Jan. 2, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.